Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 1 of 12 PageID #: 511



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION


  UNITED STATES OF AMERICA                            CRIM. ACTION NO. 3:14-00183-01

  VERSUS                                              JUDGE TERRY A. DOUGHTY

  MARVIN BROWN                                        MAG. JUDGE KAREN L. HAYES


                                   MEMORANDUM RULING

         Pending before the Court is Defendant Marvin Brown’s (“Brown”) Motion for

  Compassionate Release due to COVID-19 [Doc. No. 122] and Motion to be Tested for the COVID-

  19 Virus [Doc. No. 125]. For the reasons set forth herein, both Motions are DENIED.

  I.     Background

         On May 1, 2015, Brown plead guilty to Distribution of Methamphetamine of 50 Grams or

  More. On August 10, 2015, Brown was sentenced to a 120-month, (the statutory minimum) term

  of imprisonment. He additionally received 5 years supervised release. The total offense level for

  Brown in the pre-sentence report was 29. Although Brown has a long criminal history, his criminal

  history category was only II, since many of the crimes committed were too old to be counted in

  the criminal history category.

         Brown appealed his conviction and sentence, and both were affirmed by the United States

  Court of Appeals for the Fifth Circuit on June 2, 2016.

         On March 27, 2017, Brown filed a Motion to Vacate [Doc. No. 67], which was denied on

  October 3, 2017 [Doc. No. 83]. Brown’s appeal to the Fifth Circuit was dismissed for want of

  prosecution on March 14, 201 [Doc. No, 94]. On August 9, 2019, Brown filed a Motion to Reduce
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 2 of 12 PageID #: 512



  Sentence under the First Step Act [Doc. No. 95], That motion was denied on May 12, 2020 [Doc.

  No. 109].

         On March 3, 2020, Brown submitted a request for compassionate release to the Warden of

  Forrest City Medium Federal Correctional Institute (“Forrest City”) based on his medical issues

  and the COVID-19 virus.        On June 10, 2020, the Warden denied Brown’s request for

  compassionate release.

         Thereafter, on July 6, 2020, Brown filed the pending Motion for Compassionate Release

  due to COVID-19 [Doc. No. 122] and, on July 13, 2020, Brown filed the pending Motion to be

  Tested for COVID-19 [Doc. No. 125]. The Government filed a consolidated response to both

  motions on July 15, 2020 [Doc. No. 127].

  II.    Jurisdiction

         The First Step Act, 18 U.S.C. § 3852(c)(1)(A), now allows prisoners to directly petition

  courts for compassionate release. However, before filing a motion with the court, prisoners must

  exhaust their administrative remedies with the Bureau of Prisons (“BOP”). This requirement is

  jurisdictional. See United States v. Garcia, 607 F.3d 209 (5th Cir. 2010).

         The Government concedes that Brown submitted an Application for Compassionate

  Release to the Warden at Forest City, and thirty days elapsed prior to Brown filing the pending

  Motion for Compassionate Release. Additionally, the Warden responded, denying the Motion for

  Compassionate Release on June 10, 2020. Therefore, Brown has exhausted his administrative

  remedies, and this Court has jurisdiction to proceed with Brown’s motion.

  III.    Parties’ Arguments

         In his motion for compassionate release, Brown maintains he is a prisoner at Forrest City

  in Forrest City, Arkansas. He states he is a chronic care level II patient with heart disease and



                                                  2
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 3 of 12 PageID #: 513



  extremely high and uncontrollable blood pressure, for which he takes five different medications.

  He also alleges he has chronic kidney disease, hepatitis B, is a borderline diabetic, has cataracts,

  and a heart blockage. Brown states he is waiting on a heart catheterization procedure to be

  performed.

         Brown maintains that Forest City has numerous reported COVID-19 cases and that two

  inmates who tested positive were located only two cells away from him. Brown asks for a “time

  served” sentence. He has served approximately 50 months of his 120-month sentence. He argues

  that, if he were released, he would live with his family in Vicksburg, Mississippi, and reopen his

  home remodeling business.

         While the Government concedes that Brown has exhausted his administrative remedies, it

  maintains he is not entitled to relief. First, the Government argues that Brown’s medical conditions

  do not meet the criteria set forth as “extraordinary and compelling reasons.” Additionally, the

  Government argues that Brown is not entitled to relief as both his criminal history and his

  disciplinary reports while at BOP establish that Brown cannot show he would not be a danger to

  the community if released.

  IV.    Law and Analysis

         A judgment, including a sentence of imprisonment, “may not be modified by a district

  court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825 (2010). Under

  18 U.S.C. § 3582(c), a court generally “may not modify a term of imprisonment once it has been

  imposed,” except in three circumstances: (1) upon a motion for reduction in sentence under 18

  U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by Rule 35

  of the Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where the




                                                   3
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 4 of 12 PageID #: 514



  defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

  3582(c)(2). Brown moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A).

         Prior to 2018 only the Director of the BOP could file these kinds of compassionate release

  motions. In 2018, Congress passed and President Trump signed the First Step Act, which among

  other actions, amended the compassionate release process. The First Step Act, § 3852(c)(1)(A),

  now allows prisoners to directly petition courts for compassionate release, upon exhausting their

  administrative remedies.

         After a prisoner exhausts his administrative remedies, a district court may reduce a

  defendant’s term of imprisonment if the court finds “extraordinary and compelling reasons warrant

  such a reduction” and “such a reduction is consistent with applicable policy statements issued by

  the Sentencing Commission.” 18 U.S.C. § 3852(c)(1)(A)(i).

         A.       Extraordinary and Compelling Circumstances

         The Sentencing Commission’s policy statement regarding compassionate release is

  consistent with the statute and provides, in pertinent part, as follows:

              Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
              3582(c)(1)(A), the court may reduce a term of imprisonment (and may
              impose a term of supervised release with or without conditions that does not
              exceed the unserved portion of the original term of imprisonment) if, after
              considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they
              are applicable, the court determines that—

                  (1)    extraordinary and compelling reasons warrant the
                  reduction; . . .

                  (2)  the defendant is not a danger to the safety of any other person or to the
                 community, as provided in 18 U.S.C. § 3142(g); and

                  (3)     the reduction is consistent with this policy statement.

  U.S.S.G. § 1B1.13.




                                                     4
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 5 of 12 PageID #: 515



         In the commentary following the policy statement, the Sentencing Commission identifies

  three specific reasons that are considered “extraordinary and compelling” as well as one broader

  provision for reasons deemed “extraordinary and compelling”:


             1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
             requirements of subdivision (2) [regarding absence of danger to the
             community], extraordinary and compelling reasons exist under any of the
             circumstances set forth below:

            (A)              Medical Condition of the Defendant.—

                  (i)        The defendant is suffering from a terminal illness (i.e., a serious and
                             advanced illness with an end of life trajectory). A specific prognosis of
                             life expectancy (i.e., a probability of death within a specific time
                             period) is not required. Examples include metastatic solid-tumor cancer,
                             amyotrophic lateral sclerosis (ALS), end stage organ disease, and
                             advanced dementia.

                  (ii)       The defendant is—

                        (I) suffering from a serious physical or medical condition,

                        (II) suffering from a serious functional or cognitive impairment, or

                        (III)) experiencing deteriorating physical or mental health because of the aging
                               process, that substantially diminishes the ability of the defendant to
                               provide self-care within the environment of a correctional facility and
                               from which he or she is not expected to recover.

             (B)             Age of the Defendant.—The defendant

                              (i)     is at least 65 years old;

                              (ii)    is experiencing a serious deterioration in physical or
                                      mental health because of the aging process; and

                              (iii)   has served at least 10 years or 75 percent of his or her
                                      term of imprisonment, whichever is less.

              (C)             Family Circumstances.

                             (i)      The death or incapacitation of the caregiver of the
                                      defendant’s minor child or minor children.

                                                         5
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 6 of 12 PageID #: 516




                         (ii)    The incapacitation of the defendant’s spouse or
                                 registered partner when the defendant would be the only
                                 available caregiver for the spouse or registered partner.


              (D)         Other Reasons.

                         As determined by the Director of the Bureau of Prisons, there exists in the
                         defendant’s case an extraordinary and compelling reason other than, or in
                         combination with, the reasons described in subdivisions (A) through (C).

  U.S.S.G § 1B1.13 cmt. n. 1.

         The defendant bears the burden to establish circumstances exist under which he is eligible

  for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). United States v. Ennis, EP-02-CR-

  1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he defendant has the

  burden to show circumstances meeting the test for compassionate release.”) (citing United States

  v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)); United

  States v. Wright, Crim. Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020)

  (Petitioner has the “burden of showing the necessary circumstances, or a combination of

  circumstances, that would warrant relief under the compassionate release statute.”).

         B.         Analysis

         The only “extraordinary and compelling reason” cited by Brown is his medical condition

  (heart disease, high blood pressure, chronic kidney disease, hepatitis B, borderline diabetes, and

  cataracts). This Court finds that Brown has failed to meet his burden that extraordinary and

  compelling reasons exist under 18 U.S.C. § 3582 (c)(1)(A) to modify his prison sentence. The

  statute requires that extraordinary and compelling reasons that warrant a reduction are “consistent

  with applicable policy statements issued by the Sentencing Commission,” and Brown does not

  meet the criteria set forth in the policy statement.


                                                    6
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 7 of 12 PageID #: 517



                   1.       Medical Condition

          In his request, Brown maintains his medical conditions are heart disease, high blood

  pressure, chronic kidney disease, hepatitis B, borderline diabetes, and cataracts. Title 18, United

  States Code, Section 3582(c)(1)(A) requires that extraordinary and compelling reasons that

  warrant a reduction are “consistent with applicable policy statements issued by the Sentencing

  Commission.” This Court finds that Brown’s medical issues are not consistent with extraordinary

  or compelling circumstances as provided by the policy statement and its commentary. Brown does

  not suffer from a terminal illness. While he has presented some medical records, they do not prove

  that he is suffering from a serious physical or medical condition.1 Finally, he has not shown that

  he has a serious functional or cognitive impairment, or, deteriorating physical or mental health

  because of the aging process that “substantially diminishes the ability of the defendant to provide

  self-care within the…correctional facility.” Id. at cmt. n.1(A)(ii)(I-III). As such, his alleged

  medical issues do not meet the extraordinary and compelling standard as set by the policy

  statement. See United States v. Roberts, Crim. Action No. 15-00135-01, 2020 WL 2130999, at *3

  (W.D. La. May 5, 2020) (“[Inmate’s] proffered reason of hypertension fails to meet the standard

  for compassionate release based upon medical condition of the defendant.”).

                   2.        Risk of COVID-19

          Does the risk of Covid-19 change Brown’s medical assessment? This Court finds it does

  not. The Government acknowledges that Brown’s kidney disease is one risk factor identified by

  the CDC as heightening the risk of severe injury or death, were an inmate to contract COVID-19.




  1
    The Court has considered that Brown may be able to supplement his medical records, but they are insufficient at
  this time.

                                                           7
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 8 of 12 PageID #: 518



             Forrest City (where Brown is housed), currently has only1inmate and 5 staff members

  positive for coronavirus. There have been 0 deaths, and three inmates have recovered, and five

  staff members have recovered. https://www.bop.gov/coronavirus (last visited 7/20/2020).2

             Additionally, the BOP has taken further action since the passage of the Coronavirus Aid,

  Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136. Section 12003(b)(2) of

  the Act “expand[s] the cohort of inmates who can be considered for home release.” Pursuant to

  that provision of the CARES Act, on April 3, 2020, United States Attorney General William Barr

  issued a memorandum instructing the BOP to maximize transfer to home confinement “all

  appropriate inmates held at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated BOP

  facilities where COVID-19 is materially affecting operations.” See Memorandum from Attorney

  General William Barr to Director of Bureau of Prisons, The Increasing Use of Home Confinement

  at Institutions Most Affected by COVID-19 (April 3, 2020), available at https://politi.co/2UV3JBi

  (last visited 4/27/2020). In the same Memorandum, Barr writes that the BOP “give priority in

  implementing these new standards to the most vulnerable inmates at the most affected

  facilities.”Id. The BOP is currently reviewing prisoners to determine if temporary release to home

  confinement or some other type of release, removal, or furlough is appropriate, under the standards

  issued by the CDC on which persons are at heightened risk. The BOP has released 6,997 prisoners

  to home confinement under its process. https://www.bop.gov/coronavirus/ (last visited

  07/20/2020).

             Courts have consistently held that “[g]eneral concerns about possible exposure to COVID-

  19 do not meet the criteria for extraordinary and compelling reasons for a reduction in sentence….”




  2
      There is a second low security facility at Forrest City, but Brown is not housed there.

                                                               8
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 9 of 12 PageID #: 519



  United States v. Clark, Crim. Action No. 17-85-SDD-RLB, 2020 WL 1557397, at *6 (M.D. La.

  April 1, 2020). See also United States v. Raia, 954 F3d 594, 597 (3d Cir. 2020) (holding that the

  spread of COVID-19 alone “cannot independently justify compassionate release, especially

  considering the BOP’s role, and its extensive and professional efforts to curtail the virus’s spread);

  Mazur, Crim. Action No. 18-68 at *1, 3-4 (holding that extraordinary and compelling reasons to

  grant compassionate release were not present for a prisoner diagnosed with myeloid leukemia and

  hypertension despite twenty-five percent of the inmate population testing positive for COVID-19).

  Therefore, the Court finds that the Defendant has failed to meet his burden that the conditions at

  Forrest City and the potential exposure to COVID-19 present extraordinary and compelling

  circumstances according to 18 U.S.C. § 3582 (c)(1)(A), even in light of his kidney disease.

           Even if Brown provided complete medical documentation to show that he has a serious

  physical or medical condition that makes him at heightened risk, his likelihood of exposure has

  been greatly reduced because of the low number of cases at Forrest City and the actions taken by

  BOP to address COVID-19 concerns. At this point, Brown has only “general concerns” about

  possible exposure to COVID-19, and he is not entitled to compassionate release for this reason

  alone.

           C.     Danger to the community

           Moreover, even if Brown were to meet his burden based on his medical condition, the

  Court must also considered whether he remains a danger to the community. In his request, Brown

  maintains that although he has had a few non-violent disciplinary infractions, he would not be a

  danger to the community if released. Brown maintains he would live with his family, in Vicksburg,

  Mississippi, and re-open his home remodeling business.




                                                    9
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 10 of 12 PageID #: 520



         The Court must consider whether a prisoner remains a danger to the community before

  granting compassionate release, as required by U.S.S.G. § 1B1.12(2), which refers to 18 U.S.C. §

  3142(g). Furthermore, 18 U.S.C. § 3582 and the policy statement require the Court to consider

  the sentencing factors set forth in 18 U.S.C. § 3553(a).

         Section 3142(g) sets out the factors courts must consider in deciding whether to release a

  defendant pending trial. The factors weighing a petitioner’s danger to the community include “the

  nature and circumstances of the offense charged,” “the history and characteristics of the person,”

  including “the person's character, physical and mental condition, family ties, ... community ties,

  past conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature and

  seriousness of the danger to any person or the community that would be posed by the person's

  release.” Similarly, § 3553(a), which sets forth the factors to consider in initially imposing a

  sentence, requires the Court to consider:

         (1)     the nature and circumstances of the offense and the history and

                 characteristics of the defendant; [and]

         (2)     the need for the sentence imposed –

                 A.      to reflect the seriousness of the offense, to promote respect for

                 the law, and to provide just punishment for the offense;

                 B.      to afford adequate deterrence to criminal conduct; [and]

                 C.      to protect the public from further crimes of the defendant; …

         Brown has not demonstrated he will not pose a danger to the community if released, or that

  his release comports with the applicable §3553(a) factors. Although Brown only had a criminal

  history category of II at his sentencing, he has a long criminal history, including crimes that were

  not counted in the computation. He was convicted of simple kidnapping which occurred in April,



                                                   10
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 11 of 12 PageID #: 521



  1990, where he was sentenced to three years. On June 5, 1990, Brown committed Possession

  with Intent to Distribute Cocaine for which he received five years. He was convicted of two counts

  of Distribution of Cocaine in September 1992, for which he received thirteen years. He also

  received three years on simple burglary which occurred in December 1992 and three years on an

  obscenity charge which occurred in October 2002. He received three years on both of these

  charges. Brown was also convicted of prostitution in an incident which occurred in May 2012.

  The incident offense in which Brown plead guilty occurred on July 9, 2014.

         In his denial of Brown’s application for compassionate release, in addition to finding that

  the medical conditions did not meet the criteria, the Warden found that, since being incarcerated,

  Brown was found guilty by the Disciplinary Hearing Officer for introduction of drugs/alcohol,

  male-abuse-criminal, disruptive conduct – high, and engaging in sexual acts.

         Additionally, Brown has only served 50 months of this 120-month sentence. To reduce

  Brown’s 120-month sentence to 50 months would not reflect the seriousness of the offense, would

  not promote respect for the law, would not afford an adequate deterrence to criminal conduct, and

  would not protect the public from further crimes of the defendant.

         Considering the 18 U.S.C. § 3553(a) factors, along with the factors in 18 U.S.C. § 3142(g),

  Brown is not entitled to compassionate relief. His Motion for Compassionate Relieve based on

  COVID-19 is DENIED.

                 D.      Motion to be Tested for COVID-19

         In his Motion to be Tested for COVID-19, [Doc. No. 125] Brown maintains that the BOP

  refuses to test him for COVID-19 because he does not have symptoms. He asks the Court to order

  the BOP to give to him the COVID-19 test, even if he has no symptoms.




                                                 11
Case 3:14-cr-00183-TAD-KLH Document 128 Filed 07/22/20 Page 12 of 12 PageID #: 522



         The Government maintains that Brown’s request is beyond the scope of 18 U.S.C. §

  3582(c)(1)(A), as Brown is basically arguing that he is not receiving adequate medical care through

  the BOP and must pursue appropriate administrative and then civil remedies. Chipke v. Van Buren

  239 F. App’x 85 (5th Cir. 2007).

         This Court agrees with the Government. In United States v. Williams 2020 WL 3037075

  (W.D. La. June 5, 2020), the Court found that Williams’ request for access to masks “was not a

  modification of a sentence of imprisonment” and thus beyond the scope of § 3582(c)(1)(A).

         For the above and foregoing reasons, Brown’s Motion to be Tested for COVID-19 is also

  DENIED.

  V.     Conclusion

         For the above reasons, MARVIN BROWN’S Motion for Compassionate Release due to

  COVID-19 [Doc. No. 122] and Motion to be Tested for COVID-19 [Doc. No. 125] are both

  DENIED.

         MONROE, LOUISIANA, this 22nd day of July, 2020.



                                               _____________________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE




                                                  12
